PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kisner et al.
Application No. 16/103,340
Filed: 14 Aug 2018
For HEATING SYSTEM WITH INDUCTION POWER SUPPLY AND ELECTROMAGNETIC ACOUSTIC TRANSDUCER WITH INDUCTION POWER SUPPLY
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a communication which serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to file a proper response to the Restriction Requirement, mailed August 26, 2020, which set a shortened statutory period to reply of two months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were obtained.  Accordingly, the above-identified application became abandoned on October 27, 2020.  A Notice of abandonment was mailed on March 3, 2021.

The electronic file has been reviewed and a response in the form of an election along with the fee that is associated with a four-month extension of time to make timely the response has been located.  Each of these items was received on February 26, 2021.  

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, and the Technology Center will notify the Examiner of this decision so that the application may receive further processing in due course.  

this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.